Citation Nr: 0704706	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-06 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date than June 14, 2001 
for service connection for epigastric hernia.

(A motion for revision or reversal of a September 1953 Board 
decision to deny service connection for a gastrointestinal 
disorder on the basis of clear and unmistakable error (CUE) 
is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened the veteran's June 
14, 2001 claim for service connection for epigastric hernia, 
granted service connection, and assigned an effective date 
for service connection of June 14, 2001.  In September 2002, 
the veteran entered a notice of disagreement with the 
effective date assigned for service connection; a statement 
of the case was issued in January 2004; and the veteran 
entered a substantive appeal on a VA Form 9 that was received 
in February 2004.

This appeal has been advanced on the Board's docket because 
of the advanced age of the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that adequate notice has not been provided 
the veteran on the appealed issue of entitlement to an 
earlier effective date than June 14, 2001 for service 
connection for epigastric hernia.  During the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the effective date of an award.  
While there may be no additional medical or lay evidence that 
would aid in substantiating this veteran's claim for earlier 
effective date for service connection (based on reopening of 
claim after a prior final decision), there needs to be a 
notice letter to the veteran to advise what is required to 
substantiate a claim for an earlier effective date for 
service connection (based on reopening after a prior final 
decision), including the need to submit evidence that he 
filed a claim to reopen service connection prior to June 14, 
2001.  

Although such notice regarding earlier effective date for 
service connection was not previously sent, after the RO 
sends the veteran adequate notice, the RO may readjudicate 
the earlier effective date claim in a supplemental statement 
of the case.  In Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. 2007) (Mayfield III), the Federal Circuit Court held 
that, as a matter of law, the provision of adequate notice 
followed by a readjudication of the claim in a statement of 
the case or supplemental statement of the case cures any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran notice that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date earlier than June 14, 2001 for 
service connection for epigastric hernia 
(based on reopening of claim after a 
prior final decision).  The claims file 
must include documentation that there has 
been compliance with VA's duties to 
notify and assist a claimant.

2.  Following the above development, if 
the earlier effective date benefits 
sought on appeal are not granted, an 
appropriate supplemental statement of the 
case should be issued.  The veteran and 
his representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.  

Thereafter, the case should be returned to the 
Board, if in order.  The purpose of this remand is 
to comply with due process of law.  The appellant 
has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



